OPINION — AG — SENATE BILL NO. 350 DOES NOT RESTRICT THE AUTHORITY OF THE COMMISSIONER OF PUBLIC SAFETY TO ISSUE PERMITS ONLY TO PERSONS SPECIFICALLY MENTIONED IN THE WORDING OF SENATE BILL NO. 350, AND THAT THE COMMISSIONER OF PUBLIC SAFETY STILL HAS THE AUTHORITY TO ISSUE, WITHHOLD, OR REVOKE PERMITS FOR TEMPORARY OPERATION OR FOR EMERGENCY OPERATION OF OVERSIZE VEHICLES, IN COMPLIANCE WITH 47 O.S. 1961 14-115 [47-14-115], TO PERSONS NOT MENTIONED IN SAID BILL, TO MOVE EQUIPMENT SPECIFICALLY DESCRIBED IN THE BILL. CITE: 47 O.S. 1961 1-180 [47-1-180], 47 O.S. 1961 14-115 [47-14-115], 47 O.S. 1961 14-102 [47-14-102] (JACK SWIDENSKY)